AFTER REMANDMENT
BOWEN W. SIMMONS, Retired Circuit Judge.
The nisi prius judgment in this case is reversed and the cause is remanded pursu*711ant to an opinion of the Supreme Court of Alabama. Ala., 350 So.2d 708, released on the 12th day of August, 1977.
The foregoing opinion was prepared by the Honorable BOWEN W. SIMMONS, a retired Circuit Judge, serving as a Judge of this Court, under the provisions of § 6.10, of the new Judicial Article (Constitutional Amendment No. 328); his opinion is hereby adopted as that of the Court.
REVERSED AND REMANDED.
All the Judges concur.